Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 contains allowable subject matter when the claim is taken as a whole.  Claim 1 is a representative claim for claims 11 and 19 which contain the same allowable subject matter when the claims are taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.	A method comprising: 
analyzing, by a first processing resource, alert data to identify a current symptom associated with an issue in a computing system; 
determining, by the first processing resource, whether the current symptom exists in a first lookup table comprising a plurality of first symptoms and a plurality of first categories, wherein each first symptom is mapped to one or more first categories in the first lookup table; 
in response to determining that the current symptom exists in the first lookup table, collecting, by the first processing resource, a subset of one or more log files from a plurality of log files corresponding to the one or more first categories mapped to the current symptom, from the computing system, wherein the subset of one or more log files is determined based on the one or more first categories mapped to the current symptom; and 
transferring, by the first processing resource, the one or more collected log files to an external computing system for performing diagnostics on the issue. 

Claims 2-10, 11-18, and 20 are respectively dependent upon independent claims 1, 11, and 19.  Therefore claims 2-10, 11-18, and 20 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20220066897 A1, US 20220027230 A1, US 11226858 B1, US 20210306201 A1, US 20210089945 A1, US 20170230263 A1, US 9311176 B1, US 20140075327 A1, US 20070083630 A1).
US 20220066897 A1: In FIG. 14A, at block 705, SSD 115 of FIG. 8 may track errors that have occurred in blocks 330 and 330 of FIG. 8. Block 705 may track errors in both (or all, if more there are more than two) storage types. At block 1405, SSD 115 of FIG. 8 may store device-based log data 505 of FIG. 5 or device-based log data 1005 of FIG. 10 in metadata storage 340 of FIG. 8. At block 1410, SSD 115 of FIG. 8 may discard drive-based log data 505 of FIG. 5 device-based log data 1005 of FIG. 10 for an oldest error of the same storage type. Note that since there may be more than one storage type, the oldest error in error history table 1205 of FIG. 12 may be of a different storage type, and therefore may be retained: the oldest error for the storage type from error history table 1205 of FIG. 12 may be discarded. Block 1410 may be omitted if there is no drive-based log data 505 of FIG. 5 or device-based log data 1005 of FIG. 10 for an oldest error to be discarded, as shown by dashed line 720. At block 1415, SSD 115 of FIG. 8 may store precise block-based data 405 of FIG. 4 in metadata storage 340 of FIG. 8. In addition, at block 1415 SSD 115 of FIG. 8 may store other precise block-based data that is dependent on the storage type in metadata storage 340 of FIG. 8: for example, block-level parameters counters 905-1 and 905-2 of FIG. 9.
US 20220027230 A1: FIG. 5 presents a more generalized approach in process 400. In step 402, trace data is received into a predictive model and processed. In step 404, an anomalous pattern is detected in the trace data. In step 406, features of the detected anomalous pattern are computed and in step 408 compared to features of prior anomalous patterns stored in a database of past trace data. In step 410, if a features match is determined, then in step 412, information regarding the anomalous pattern from past trace data is retrieved from the database, including one or more root causes for the anomaly as well as corrective actions for the root causes. In step 414, appropriate corrective action is taken.
US 11226858 B1: The root cause analysis module 150 analyses an error log stored in the log store 140 to determine the root cause of the error that resulted in creation of the log. In an embodiment, the root cause analysis module 150 generates a high-level summary of information stored in an error log. In an embodiment, the root cause analysis module 150 classifies an error log to map the error log to a category of errors selected from a plurality of categories of errors. Details of the log classification module 150 are described in further detail herein, for example, in FIG. 2.
US 20210306201 A1: The diagnostic action table 350 includes a component type identifier field 352 and an action identifier field 354. The diagnostic action table 350 maps from component types (via field 352) to possible diagnostic actions (e.g. via field 354) to take when a component of the indicated type is experiencing a problem (or may be experiencing a problem).
US 20210089945 A1: FIG. 10 is an exemplary diagram illustrating a dog behavior and health anomaly system of FIG. 8. More specifically, one database 107 contains the health data of each of many dogs, and a database 144 contains pet owner/guardian data related to each dog. It is sometimes encountered that a dog's health monitoring data will identify anomalous data 138 that may be indicative of a medical problem. The anomalous data, for example, may indicate short bursts of high G-force, high frequency movement not typically encountered in a dog's historical data. This data will require a machine intelligent determination 145 of the severity of the anomaly, and to perform this analysis, the machine polls an expert system, specifically a symptoms lookup table 116 to correlate the anomalous data to known conditions. Not shown but described herein, the recommendation machine further provides for a deep learning correlation between the dog profile data and one or more expert systems, the expert systems including but not limited to at least local weather conditions, veterinary symptomology and/or pet care services including specifically recommended medical treatment and/or therapies intended to ameliorate the learned underlying symptomology.
US 20170230263 A1: In at least one embodiment, mobile communication network 100 includes a data store 150 where the KPI's and other metrics are stored for subsequent processing and analysis. In various embodiments, the data store 150 may include historic information, including KPI's and other performance metrics, related to different known processes that typically run on various UD's. Data store 150 includes known problems associated with such processes. The stored historic data not only provides a baseline for performance metrics, but also a lookup table for known or suspected problems.
US 9311176 B1: In an electronic apparatus having processing circuitry, a method of evaluating a set of storage devices, the set of storage devices including at least one disk drive, each storage device being constructed and arranged to store data on behalf of one or more host computers, the method comprising: receiving, by the processing circuitry, storage device evaluation factors which (i) map individual possible storage device error events to individual weights and (ii) map cumulative weights to recommended activities; receiving, by the processing circuitry, a storage device error log containing storage device error entries identifying actual individual storage device error events which were encountered by the set of storage devices while data storage operations were performed on the storage devices by a set of storage processors over a period of time, wherein the storage device evaluation factors map a first possible storage device error event to a first individual weight for a first type of storage device, and wherein the storage device evaluation factors map the first possible storage device error event to a second individual weight for a second type of storage device; analyzing, by the processing circuitry, the storage device error entries based on the storage device evaluation factors by weighting each individual one of the actual individual storage device error entries based on the storage device evaluation factors to produce a set of evaluation results identifying a set of recommended activities to be performed on the set of storage devices, wherein the analyzing includes i) assigning the individual weights mapped by the storage device evaluation factors to the actual storage device error events, ii) tabulating the assigned individual weights to form aggregate weights for the storage devices, and iii) matching the aggregated weights for the storage devices to the cumulative weights mapped by the storage device evaluation factors to identify the set of recommended activities; and displaying the set of recommended activities to a user.
US 20140075327 A1: Furthermore, in at least one of the various embodiments, users may save one or more visualizations and associate them with alerts that may correspond to observed errors and event patterns. For example, if a heat map pattern is found to be associated with a particular type of error condition, such as a hardware rack failure, a user may save the heat map pattern and associate it with a rack failure alert. This may enable the event pattern may be recognized in the future. In some cases, the visualization application may detect that a critical event pattern is developing before a termination failure is reached.
US 20070083630 A1: In some embodiments, performance data, which can be but is not limited to, machine loading, proxy stats, session sizes, execute queue lengths, and JVM heap sizes, is collected from various hosts running the system being tested while a test run is executing. Server and proxy log files can be monitored and scanned for issues via pattern match files, which categorize and log issues, store log files and detected issues in the results directory, and can optionally fail the run depending on severity. As a test runs proceeds, metadata, context, logs, error logs, and results information which can be but is not limited to, all configured test run files, server and proxy logs, and performance test reports, are gathered for later detailed analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113